Citation Nr: 1042657	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-12 260	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial (compensable) rating for scar 
tissue of the left foot.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of bunion removal on the left foot.

3.  Entitlement to service connection for cartilage deterioration 
of the feet.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a left leg disorder.

10.  Entitlement to service connection for a right leg disorder.

11.  Entitlement to service connection for a low back disorder.

12.  Entitlement to service connection for mild degeneration of 
the cervical spine (claimed as neck pain).

13.  Entitlement to service connection for athlete's foot.

14.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to 
November 1993.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Later, the case was transferred to the Philadelphia, 
Pennsylvania, RO and it has jurisdiction of the claims file.

The Veteran requested a Travel Board hearing at the RO in her 
December 2007 substantive appeal.  However, in a September 2009 
letter, her representative stated that the Veteran elects no 
hearing before the Board and this includes, video, travel or in 
person in Washington, D.C.  Under these circumstances, the 
request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704 (d) (2009).

The Board notes that the Veteran had perfected an appeal of 
claims for service connection for hammertoes, for arthritis of 
the left and the right foot, and for bunions of the right foot.  
In a June 2009 rating decision, the claims for service connection 
for hammertoes of the right foot with arthritis, hammertoes of 
the left foot with arthritis, and bunions of the right foot were 
granted.  As this is considered a full grant of the benefits 
sought with regards to these issues, these matters are not in 
appellate status before the Board.

The Board also notes that the Veteran had previously perfected an 
appeal of a claim for service connection for depression, to 
include as secondary to a stomach condition.  However, in 
February 2010, a written request was received from the Veteran 
withdrawing her claim for service connection for depression.  See 
38 C.F.R. § 20.204 (2009).  Hence, this matter is not before the 
Board.  In November 2010, the Board received a letter from the 
Veteran that is construed as a request to reopen her claim for 
service connection for depression and it is referred back to the 
RO for initial consideration.

Because the Veteran has disagreed with the initial noncompensable 
rating assigned following the grant of service connection for 
scar tissue of the left foot, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-connected 
disability).

A claim for a total disability rating for individual 
unemployability (TDIU) and to reopen a claim for service 
connection for depression, to include as secondary to a 
stomach condition, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The claims for service connection for athlete's foot and whether 
new and material evidence has been received to reopen a claim for 
service connection for a stomach disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  The Veteran's service-connected scar tissue of the left foot 
is, at most, 4 to 5 centimeters in length, without objective 
evidence that the Veteran's superficial scars are poorly 
nourished, unstable or manifested by repeated ulceration or are 
tender, and painful on objective demonstration.  There is no sign 
of a lump under the scar tissue, nor is there any limitation of 
function shown. 

3.  The Veteran is in receipt of the highest schedular evaluation 
allowable for her residuals of bunion removal on the left foot.  
Objective evidence of a weak foot, claw foot, malunion or 
nonunion of the tarsal or metatarsal bones is not demonstrated 
nor are findings commensurate with moderate severe foot injury 
are shown.

4.  There is no competent medical evidence that the Veteran 
currently has cartilage deterioration of the feet, left and right 
ankle disorders, left and right knee disorders, left and right 
leg disorders, and a lower back disorder.

5.  The Veteran's June 1984 enlistment examination reflects that 
the Veteran had flat feet; thus, the evidence clearly and 
unmistakably shows that bilateral pes planus preexisted service 
and was not permanently made worse during service.

6.  A cervical spine disorder was not shown during service or 
until many years later; and there is no competent medical 
evidence showing a relationship between such disorder and active 
service; the only medical opinion evidence on the question of 
whether there is exists a medical nexus between this disorder and 
the Veteran's service-connected foot disorders weighs against the 
claim.  Arthritis was not manifested within one year after 
discharge from active service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scar 
tissue of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7805 (effective 
prior to October 23, 2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of bunion removal on the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.7, 4.31, 4.40, 4.59, 4.71a, Code 5280 
(2010).

3.  The criteria for service connection for cartilage 
deterioration of the feet are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

4.  The criteria for service connection for bilateral pes planus 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107, 7104 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2010).

5.  The criteria for service connection for a left ankle disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for service connection for a right ankle 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

7.  The criteria for service connection for a left knee disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

8.  The criteria for service connection for a right knee disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

9.  The criteria for service connection for a left leg disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

10.  The criteria for service connection for a right leg disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

11.  The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

12.  The criteria for service connection for mild degeneration of 
the cervical spine (claimed as neck pain) are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 
2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a service-
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2009 letter provided notice to the 
Veteran of the evidence and information needed to substantiate 
her claims for increased ratings and for service connection on 
appeal.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claims.  The March 2009 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess.  After issuance of the above letters, 
and providing the Veteran and her representative additional 
opportunity to respond, the RO readjudicated each issue on appeal 
in a June 2009 supplemental statement of the case (SSOC).  Hence, 
the Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters on appeal. Pertinent 
medical evidence of record includes available service enlistment 
examination report and post-service Army Medical Reserve records, 
VA medical records, private medical records and the reports of VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
as well as by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of VA, the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matters decided herein.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice the 
appellant or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matters herein decided, at this juncture.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

II.  Increased Ratings

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2010).  When a question arises as to 
which of two ratings applies under a particular Diagnostic Code 
(DC), the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required. See Fenderson, 12 Vet. App. at 126.  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

A.  Scar Tissue of the Left Foot

A June 2005 rating decision granted the Veteran service 
connection for scar tissue of the left foot and assigned an 
initial noncompensable rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805, based on limitation of function of the 
affected part.

Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  
Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion warrant 
a 10 percent rating for area or areas of 144 square inches (929 
sq. cm.) or greater.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  A 10 percent rating may be assigned for 
scars which are superficial and unstable.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent rating is assigned for scars which are superficial and 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date and processing 
of the claim.

A January 2005 VA feet examination report reflects that the 
Veteran had a previous scar approximately 4 to 5 centimeters in 
length over the medial aspect of her left great toe.   

An August 2007 VA feet examination report reflects that in 
regards to residual scar on her left foot from the bunion 
removal, the Veteran has a surgical site with 2 remaining scars 
lateral to each other on the anterior aspect of the great toe.  
The Veteran denied pain or tenderness at the scar site.  There 
was no drainage, bleeding, or swelling, no itchiness, tenderness, 
warmth or coldness at the scar sites.  No ulcerations or 
breakdown was noted.  No inflammation or swelling of the scar 
site was noted by the Veteran.  The scars were 1 centimeter 
apart.  The scar on the left side of the metatarsophalangeal 
joint (MTPJ) measured 2. 5 centimeters, the scar on the right 
side of the joint measured 4 centimeters.  Both were hairline in 
width and slightly identifiable.   The Veteran had to identify 
the location of the scars.  Both have normal ethnic coloring, no 
redness, no pain upon palpation of the scar sites or pain of the 
scars with the range of motion of the toe.  There was no 
adherence to underlying skin nor ulceration or breakdown of the 
scar sites.  There was no elevation or depression of the surface 
contour of the scar upon palpation.  The scar sites appear to be 
superficial with no underlying soft tissue damage.  There was no 
inflammation or keloid formation noted.  No induration or 
inflexibility of the scars.  There is no limitation of movement 
or limitation of function caused by the scars.  

During an April 2009 VA feet examination, the Veteran complained 
that the scar over the left great metatarsal becomes swollen, red 
and itchy.  The Veteran indicated that she has not had treatment 
for the scar.  Physical examination revealed that the Veteran had 
a scar over the left great metatarsal that was 4 centimeters long 
and 1 millimeter wide with no elevation or depression.  This scar 
was pink when compared to the surrounding skin.  There was no 
inflammation, ulceration, edema, or keloid formation.  There was 
no adherence to underlying tissue.  There was no underlying 
tissue damage.  She also had a scar on the dorsal surface of the 
left foot extending down between the great toe and the second 
toe.  This scar was 2.5 centimeters long and 1 centimeter wide 
with no elevation or depression. The scar was white compared to 
the surrounding toe, and there was no inflammation, ulceration, 
edema, or keloid formation.  There was no adherence to underlying 
tissue.  There was no underlying tissue damage.  

Considering the evidence of record in light of above criteria, 
the Board finds that an initial compensable rating for the 
Veteran's service-connected scar tissue of the left foot is not 
warranted.

In this case, there is essentially no disfigurement reported 
associated with the scarring.  While the Veteran has complained 
of the scar becoming swollen, red and itchy, these complaints 
were not objectively confirmed on examination.  There is no 
finding that the Veteran's superficial scar poorly nourished, 
unstable or manifested by repeated ulceration or it is tender and 
painful on objective demonstration.  There is no sign of a lump 
under the scar, nor is there any limitation of function shown.   
In the absence of any objective findings, there is no basis for 
assigning an initial compensable rating for the Veteran's 
service-connected scar tissue of the left foot at any point since 
the October 7, 2004 effective date of the grant of service 
connection.

B.  Residuals of Bunion Removal on the Left Foot

The Veteran's service-connected residuals, bunion removal left 
foot is currently rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5280.  

Under Diagnostic Code 5280, a 10 percent rating applies for 
unilateral hallux valgus, operated with resection of the 
metatarsal head.  The 10 percent rating is the maximum benefit 
under that diagnostic code.  As such, Diagnostic Code 5280 cannot 
serve as a basis for an increased rating.

The pertinent medical evidence includes a January 2005 VA feet 
examination report that reflects that the Veteran had a bunion 
deformity present.  She did not have any evidence of hallux 
rigidus.  The Veteran had full range of motion of her toes.  The 
VA examiner noted that she had no pain on palpation of the 
remainder of the metatarsals.  

An August 2005 VA podiatry record reflects that the Veteran 
complained of pain in both feet, particularly the first MTPJ.  
Physical evaluation revealed hallux adductive valgus deformity, 
bilaterally.  

At an August 2007 VA feet examination, the Veteran's gait was 
normal.  She complained of pain while walking on her toes, but 
she was able to perform the task.  She denied any pain when 
walking on her heels.  Her foot was clean, free from infection, 
callus formation or bunion formation.  No paralysis, neuritis or 
neuralgia was noted.  There was no swelling, muscle wasting or 
atrophy.  She had no clubbing or cyanosis of her foot.  The skin 
was warm to touch.  Bony prominences were in good alignment 
without misalignment of the Achilles with weight-bearing and non-
weight-bearing.  Hallux valgus of the first MTPJ, which had a 
slight angle to the left, not grossly noted.  The Veteran 
complained of tenderness upon palpation at the great toe of the 
first metatarsal joint, otherwise there were no complaints of 
pain.  No abnormal musculature, no lumps, or abnormal bony 
prominence were found.  She had full range of motion of the toes 
with no limiting factors.  The diagnosis was left foot 
bunionectomy with residual pain, mild swelling and scarring.  

A May 2007 VA letter reflects that radiographs showed prior 
changes consistent with a bunionectomy to the left foot.  There 
were no signs associated with a systemic arthropathy.  

VA medical records dated from October 2007 to March 2008 are 
negative for treatment of residuals related to bunion removal on 
the left foot.  

As noted above, the current 10 percent rating is the maximum 
rating for the Veteran's service-connected residuals, bunion 
removal left foot under Diagnostic Code 5280.   Accordingly, a 
higher schedular rating is not warranted under this diagnostic 
code.

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as the 
clinical findings do not reflect that the Veteran has a diagnosis 
of, or symptomatology that would be equivalent or analogous to, a 
weak foot, claw foot, malunion or nonunion of the tarsal or 
metatarsal bones to warrant a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, and 5283.   Furthermore, 
based on the evidence discussed above, the Board finds that the 
evidence does not support a "moderately severe" level of 
disability for the Veteran's left foot that would be required for 
a 20 percent rating under Diagnostic Code 5284 for other foot 
injuries.  In this regard, the evidence shows that the Veteran 
does not have painful or restricted motion, abnormal weight 
bearing or weakness; there are no findings that reflect that the 
Veteran's disability picture for her service-connected left foot 
disability on appeal is even moderate in degree.

In addition, the Board notes that symptoms related to the 
Veteran's separately service-connected hammer toes and left foot 
condition cannot be considered in evaluating her entitlement to 
an increased rating for residuals of bunion removal on the left 
foot.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and functional 
loss are additionally disabling must be considered.  See 38 
C.F.R. §§ 4.40, 4.45.  The Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
In this case, Diagnostic Code 5280 is not based on limitation of 
motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.

Accordingly, the Board finds that the assignment of a rating in 
excess of 10 percent for the Veteran's service-connected 
residuals of bunion removal on the left foot is not warranted in 
this case.

C.  Both Disabilities

The above determinations are based on consideration of pertinent 
provisions of the rating schedule.  The Board points out that 
there is no showing that, at any point during the appeal period, 
that the Veteran's scar tissue of the left foot or residuals of 
bunion removal on the left foot have reflected so exceptional or 
so unusual a disability picture as to warrant the assignment of a 
higher rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  In this regard, the Veteran's service-connected 
scar tissue of the left foot or residuals of bunion removal on 
the left foot have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in the 
assigned ratings).  There also is no objective evidence that 
these disabilities have warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular scheduler standard.  In the absence of 
any of the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that there is no basis for staged 
ratings, pursuant to Fenderson and Hart, and that each claim for 
an increased rating on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service-
connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b) (2010).

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

A.  Cartilage Deterioration of the Feet, Left and Right Ankle 
Disorders, Left and Right Knee Disorders, Left and Right Leg 
Disorders, and a Lower Back Disorder

As noted, the initial requirement for establishing a valid claim 
for service connection consists of evidence of a current 
disability, as mentioned above, and with regard to the Veteran's 
claimed cartilage deterioration of the feet, left and right ankle 
disorders, left and right knee disorders, left and right leg 
disorders, and a lower back disorder, this objective criterion 
has not been met.

In the Veteran's October 2004 claim, she complained of constant 
swelling and pain in both ankles, both knees, both legs and low 
back pains.  

VA medical records and private medical records from August 2004 
to December 2008 are negative for findings or diagnosis of 
cartilage deterioration of the feet, left and right ankle 
disorders, left and right knee disorders, left and right leg 
disorders, and a lower back disorder.

A January 2005 x-ray of the lumbosacral spine revealed an 
impression of normal lumbosacral spine.

A January 2005 x-ray of both ankles revealed an impression of 
normal ankles.  

A January 2005 x-ray of the both knee revealed an impression of 
normal knees.

An April 2009 VA feet examination report reflects the Veteran's 
complaints of bilateral foot pain.  The examination report was 
negative for findings or diagnosis of cartilage deterioration of 
the feet, left and right ankle disorders, left and right knee 
disorders, and left and right leg disorders.  

In this case, the evidence of record fails to support a finding 
that the Veteran has been diagnosed with cartilage deterioration 
of the feet, left and right ankle disorders, left and right knee 
disorders, left and right leg disorders and a low back disorder.  
While the Veteran has complaints of swelling and pain, the Board 
points out that, like other symptoms, pain and swelling alone, 
without a diagnosed or identifiable underlying malady or 
disability, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Thus, the Board finds that the medical 
evidence in this case fails to establish the Veteran has a 
current disability manifested by cartilage deterioration of the 
feet, left and right ankle disorders, left and right knee 
disorders, left and right leg disorders, and a lower back 
disorder, right foot disorder, and a low back disorder, and 
neither the Veteran nor her representative have presented, 
identified, or even alluded to the existence of any such 
evidence.

Thus, notwithstanding the Veteran's complaints, without competent 
evidence of a diagnosed or identifiable underlying malady or 
condition, such does not constitute a disability for which 
service connection can be granted.  As indicated above, Congress 
has specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, where, as here, competent 
evidence does not establish the disabilities for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer, 3 Vet. App. at 225.  In the instant case, the claims for 
service connection for cartilage deterioration of the feet, left 
and right ankle disorders, left and right knee disorders, left 
and right leg disorders, and a lower back disorder must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection, on any basis-has not 
been met.

B.  Bilateral Pes Planus

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  Also, intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition"-that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

In this regard, the Veteran's service treatment records show that 
on enlistment examination in June 1984, the examiner evaluated 
the Veteran with flat feet, no complaints.  Thus, in this case, 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's bilateral pes planus existed prior to her 
entry into service.

The Board must now consider whether her preexisting bilateral pes 
planus was aggravated by service and, if so, whether the current 
disability is causally related to such aggravation.

A June 1998 Army Resort medical examination report reflects that 
the Veteran was diagnosed with mild pes planus that was 
asymptomatic.   On contemporaneous self-report of medical 
history, the Veteran denied any foot trouble.  

VA medical records dated from August 2004 to August 2005 reflect 
that the Veteran was assessed with bilateral pes planus.  

An April 2007 x-ray revealed mild pes planus deformity 
bilaterally.

In a May 2007 letter, R. L. Scanlan, D.P.M stated that the 
Veteran had multiple complaints of bilateral foot pain and 
swelling in April and in May 2007.  He stated that he felt that 
her condition involving her right foot stems from overuse and the 
significant nature of her pes planus foot type.  He could not say 
with medical certainty that the condition of either foot was 
directly related to her military service.  

An August 2007 VA feet examination report reflects that the 
Veteran complained of constant pain, which was worse after 
standing on her feet.  The diagnosis was bilateral mild pes 
planus.  

An April 2009 VA feet examination report reflects that the VA 
examiner reviewed the claims file and discussed pertinent medical 
records.  The Veteran complained of foot pain on a daily basis 
and noted that she continued to wear sneakers with shoe inserts.  
The diagnosis was bilateral pes planus grade 1 noted on initial 
military physical examination.  Today's x-rays indicated mild 
flattening of the arch of the left foot.  The examiner noted that 
2007 x-rays revealed mild pes planus bilaterally indicating that 
here has been no change in the condition since the original 
examination and further opined that there is no evidence of 
aggravation in service. 

In this case, there is clear and unmistakable evidence of no 
increase in the severity of the Veteran's preexisting bilateral 
pes planus.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The Board 
finds that the evidence of record clearly and unmistakably does 
not indicate that the Veteran's preexisting bilateral pes planus 
increased in severity during, or due, to service.  Furthermore, 
the April 2009 VA examiner opined that x-rays show no change in 
the Veteran's bilateral pes planus disability from that noted on 
her initial military physical examination and that there was no 
evidence of aggravation in service.  VA adjudicators are not free 
to ignore or disregard the medical conclusions of VA medical 
professionals, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).   

In sum, the weight of the medical evidence weighs against the 
Veteran's claim that her preexisting bilateral pes planus was 
permanently aggravated during or by her period of active military 
service.  Thus, the claim for service connection for bilateral 
pes planus must be denied.

C.  Mild Degeneration of the Cervical Spine

In addition to the above legal criteria, where a Veteran served 
90 days or more during a period of war or after December 31, 
1946, and arthritis becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309.

A June 1998 Army Reserve medical prescreening form reflects that 
the Veteran denied ever having or currently having back trouble 
or any painful or "trick" joints or loss of movement in any 
joint.  

A June 1998 Army Reserve medical examination report reflects that 
the Veteran's head, face, neck, and scalp, spine, other 
musculoskeletal, and upper extremities were evaluated as 
clinically normal.  

A January 2005 VA examination report reflects that the VA 
examiner opined that  he did not believe that the Veteran's neck 
pain was a result of her foot pain.  The VA examiner furthered 
opined that it was not likely, less than a 50 percent chance, 
that this condition is associated with her foot pain.  

A January 2005 X-ray report reflects an impression of normal 
cervical spine except for very minimal narrowing C6-C7 disk 
space, compatible with mild degenerative disk disease.  

In an August 2009 statement, her representative indicated that 
the Veteran contends that her cervical spine disorder is the 
result of having to wear combat boots during service.  

In this case, while post-service medical records show that the 
Veteran has been diagnosed with mild degenerative disk disease of 
the cervical spine, there is no medical evidence showing that 
arthritis was manifest in the first post-service year. In 
addition, the Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability, in this case more than 10 
years, is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical evidence or opinion even suggesting 
that there exists a relationship between the Veteran's currently-
diagnosed cervical spine disorder and service, and neither the 
Veteran nor her representative has identified, presented, or 
alluded to the existence of any such medical evidence or opinion.  
Moreover, the only medical opinion evidence on the question of 
whether there exists a medical nexus between this disorder and 
the Veteran's service-connected foot disorders weighs against the 
claim.  Significantly, neither the Veteran nor her representative 
has presented or identified any contrary medical opinion that 
would, in fact, support the claim for service connection on a 
secondary basis.  

Currently, the only other evidence of record supporting the 
Veteran's claim is her own lay opinion and her representative's 
contentions.  Even if the Veteran's representative's statements 
in March 2010 brief could be read as claiming continuity of 
symptomatology since service, such history is not credible and is 
substantially rebutted by the complete absence of treatment for 
this disorder soon after service, to include the June 1998 Army 
Reserve medical records, nor has the Veteran claimed that she 
sustained an injury to her neck during service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Moreover, in 
the present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed to 
render either a diagnosis or a competent opinion as to medical 
causation, as opposed to observing symptoms.  Accordingly, her 
lay opinion does not constitute competent medical evidence for 
those purposes and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that on 
which he or she has personal knowledge); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992) (a veteran is not competent to offer 
opinions on medical diagnosis or causation).

Under these circumstances, the Board finds that the claim for 
service connection for mild degeneration of the cervical spine 
(claimed as neck pain) must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. at 53-56.

D.  All Disabilities

Currently, the only other evidence of record supporting the 
Veteran's claims are her own lay opinion as well as that of her 
representative.  However, in the present case, neither the 
Veteran nor her representative has been shown to possess the 
requisite medical training, expertise, or credentials needed to 
render either a diagnosis or a competent opinion as to medical 
causation, as opposed to observing symptoms.  Accordingly, their 
lay opinions do not constitute competent medical evidence for 
those purposes and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno, 6 Vet. App. at 
470; Espiritu v. Derwinski, 2 Vet. App. supra.  To the extent the 
Veteran contends that she has had complaints since service, those 
complaints are inconsistent with the facts in the record and are 
not credible as it is inconceivable that she would not have 
sought treatment closer to her discharge from service given her 
allegations.

Under these circumstances, the Board finds that each claim for 
service connection must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of the-
doubt doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

An initial (compensable) rating for scar tissue of the left foot 
is denied.

A rating in excess of 10 percent for residuals, bunion removal 
left foot, is denied.

Service connection for cartilage deterioration of the feet is 
denied.

Service connection for bilateral pes planus is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a low back disorder is denied.

Service connection for mild degeneration of the cervical spine 
(claimed as neck pain) is denied.


REMAND

Initially, the Board notes that the Veteran has submitted 
additional medical evidence and literature specific to her 
petition to reopen the claim for service connection for a stomach 
disorder without a waiver of initial RO consideration of the 
evidence.  Hence, a remand for RO consideration of this evidence, 
in the first instance, and issuance of an SSOC reflecting such 
consideration, is warranted.  See 38 C.F.R. § 19.31, 19.37 
(2010).

In addition, the Board notes that during the pendency of this 
appeal, the Court, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  In the present case, the Veteran has not been notified 
of the evidence and information necessary to reopen the claim of 
entitlement to service connection for a stomach disorder and to 
establish entitlement to the underlying benefits sought.  Thus a 
remand is required to provide the Veteran with notice consistent 
with the holding in Kent.

With regard to the Veteran's claim for service connection for 
athlete's foot, the Board notes that the Veteran has been 
diagnosed with a fungal infection of the left foot, mycotic 
toenails, and onychomycosis.  The Board notes that, in an April 
2009 VA examination report, the VA examiner opined that the 
Veteran's onychomycosis was not secondary to hallux valgus, pes 
planus, or arthritis.  However, he did not opine whether this 
disorder was related to the Veteran's military service or to her 
service-connected residuals of bunion removal on the left foot or 
scar tissue of the left foot or her recently service-connected 
bilateral hammer toes and bunions of the right foot. 

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, in light of the fact that the VA examiner did not 
provide an opinion that addressed the Veteran's military service 
and whether secondary service connection was warranted based on 
all the Veteran's service-connected disabilities, the Board finds 
that another remand is warranted to obtain an addendum opinion on 
the etiology of any currently diagnosed infections of the foot, 
to include mycotic toenails and onychomycosis, from the prior 
examiner, if available.  VA should only arrange for the Veteran 
to undergo further examination, if the prior examiner is not 
available, or cannot provide the requested opinion without first 
examining the Veteran.

Accordingly, these matters are REMANDED for the following 
actions:

1.   Send the Veteran and her representative 
a VCAA notice letter, with respect to her 
claim to reopen a previously denied claim for 
service connection for a stomach disorder.  
This notice should provide an explanation of 
what the evidence must show to reopen the 
Veteran's claim, as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The notice 
must inform the Veteran of the basis for the 
previous denial and what the evidence must 
show in order to reopen her claim.

2.  After completion of 1 above, return the 
entire claims file to the examiner who 
performed the April 2009 VA feet examination.  
After a thorough review of the claims file, 
including recently-submitted evidence, the 
examiner should offer an addendum opinion on 
the etiology of any currently-diagnosed 
athlete's foot and/or infections of the foot, 
to include mycotic toenails and 
onychomycosis.  This opinion should address 
(1) whether such diagnosed disorders are 
related to service or (2) are related to any 
of the Veteran's service-connected foot 
disorders, to include residuals of bunion 
removal on the left foot, scar tissue of the 
left foot, bilateral hammer toes and bunions 
of the right foot. 

The rationale for all opinions expressed must 
be clearly set forth by the examiner in the 
examination report.  If any opinion cannot be 
given, the examiner should give the reason(s) 
why.

If the April 2009 examiner is not available, 
or is unable to provide the requested opinion 
without examining the Veteran, arrange for 
the Veteran to undergo a VA examination by an 
appropriate examiner, to obtain the requested 
medical opinion in response to the questions 
posed above.  The entire claims file must be 
made available to the examiner designated to 
examine the Veteran. 

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
each of the claims remaining on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a SSOC 
and should be given an appropriate period of 
time for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


